Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






1. (Currently Amended) A computer-implemented method for triggering at least one workflow on a handheld device, the method comprising:
receiving at least a first signal, wherein the first signal is indicative of at least one of: a device orientation, a device position, a device state, an angle between device components, or a proximity of a user (e.g. identifying the device 10 position in one of states A, B and C, fig. 1);
evaluating the first signal based on a ruleset associated with triggering a first workflow associated with a series of actions, wherein the ruleset specifies a sequence of triggering device state transitions to provide each action of the series of actions (e.g. the device state transitions of A, B and C, fig. 1);
in response to the first signal based on the evaluation, automatically triggering at least two device state transitions according to the sequence, the at least two device state transitions comprising a first device state transition for providing a first action of the series of actions (phone pose of state A, fig. 1) and a second device state transition for providing a second action of the series of actions (e.g. in states B, the user intends to speak using speaker phone while looking at the device, fig. 1, wherein the device transited from just speaking mode of A to speaking and viewing mode),
receiving at least a second signal, wherein the second signal is indicative of a device interaction; evaluating the second signal based on the ruleset (If the end of speech input has been detected, recording may cease);
in response to the second signal based on the evaluation, automatically triggering a third device state transition according to the sequence, wherein the third device state transition provides at least a third action of the series of actions associated with the first workflow (if the end of speech input has been detected, an end of input (EOI) display indicating that recording has ended may be provided at step 335);
determining that the first action output and, the second action output, and the third action implement the first workflow (e.g. determining the device states of A, B and C, fig. 1), and
terminating the first workflow (as shown in fig. 3, if the end of speech input has been detected, recording may cease and an end of input (EOI) display indicating that recording has ended may be provided at step 335).
Burke does not specifically disclose the process of the device is based on certain rulesets.
However, arranging a ruleset for device performance is well known in the art. For example, Kristjansson discloses a device performance based on a certain rulesets ([0025] In this first example interaction, the rule or probabilistic model 112 determines that, because the user 102 is not touching the mobile device 101, because the music player is executing, because the mobile device 101 is moving, because the mobile device 101 is in a locked state, or based on any weighted or unweighted combination of the device state data and sensor data, the user is not likely to initiate voice input).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Burke to further include Kristjansson’s arrangement of ruleset in order to enhancing overall user experience.

10. (Currently Amended) A handheld device, comprising: at least one processor (CPU 233, fig. 2); and
at least one memory storing computer-executable instructions that when executed by the at least one processor cause the handheld device to perform operations (memory 231, fig. 2), comprising:
receive a first signal, wherein the first signal is indicative of one or more of: a device orientation, a device position, a device state, an angle between device components, or a proximity of a user (e.g. identifying the device 10 position in one of states A, B and C, fig. 1);
evaluate the first signal based on a ruleset associated with triggering a workflow associated with a series of actions, wherein the ruleset specifies a sequence of triggering device state transitions to provide each action of the series of actions (e.g. the device state transitions of A, B and C, fig. 1);
in response to the first signal based on the evaluation, automatically trigger at least two device state transitions according to the sequence, the at least two device state transitions comprising a first device state transition for providing a first action of the series of actions and a second device state transition for providing a second action of the series of actions (phone pose of states A and B, fig. 1);
receive at least a second signal, wherein the second signal is indicative of a user input (If the end of speech input has been detected, recording may cease);
evaluate at least the second signal based on the ruleset; in response to the second signal based on the evaluation, automatically trigger a third device state transition according to the sequence, wherein the third device state transition provides a third action of the series of actions associated with the workflow (if the end of speech input has been detected, an end of input (EOI) display indicating that recording has ended may be provided at step 335); and
determine that the first action output and, the second action output, and the third action implement the workflow (e.g. determining the device states of A, B and C, fig. 1).
Burke does not specifically disclose the process of the device is based on certain rulesets.
However, arranging a ruleset for device performance is well known in the art. For example, Kristjansson discloses a device performance based on a certain rulesets ([0025] In this first example interaction, the rule or probabilistic model 112 determines that, because the user 102 is not touching the mobile device 101, because the music player is executing, because the mobile device 101 is moving, because the mobile device 101 is in a locked state, or based on any weighted or unweighted combination of the device state data and sensor data, the user is not likely to initiate voice input).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Burke to further include Kristjansson’s arrangement of ruleset in order to enhancing overall user experience.


17. (Currently Amended) A computer storage medium storing computer-executable instructions that when executed by a processor cause a computer system to perform operations (storage medium 1612, fig. 16), comprising:
define a workflow associated with a series of actions for providing a user experience on a handheld device (e.g. identifying the device 10 position in one of states A, B and C, fig. 1);
translate the workflow into an advance state machine model, wherein the advance state machine model comprises a sequence of device state transitions for implementing the workflow, and wherein each device state transition provides an action of the series of actions (e.g. see figs. 6, 7 and 9);
define one or more signals for triggering the sequence of device state transitions to implement the workflow, wherein at least one defined signal triggers at least two device state transitions according to the sequence (phone pose of states A and B, fig. 1);
generate a ruleset for evaluating the one or more defined signals to determine whether to trigger the sequence of device state transitions in response to at least one received signal (if the end of speech input has been detected, an end of input (EOI) display indicating that recording has ended may be provided at step 335); and 
train the ruleset based on at least one of usage data or device parameters (the illustrative gesture recognizer in FIG. 10 can be trained by employing an Expectation Maximization algorithm).
Burke does not specifically disclose the process of the device is based on certain rulesets.
However, arranging a ruleset for device performance is well known in the art. For example, Kristjansson discloses a device performance based on a certain rulesets ([0025] In this first example interaction, the rule or probabilistic model 112 determines that, because the user 102 is not touching the mobile device 101, because the music player is executing, because the mobile device 101 is moving, because the mobile device 101 is in a locked state, or based on any weighted or unweighted combination of the device state data and sensor data, the user is not likely to initiate voice input).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Burke to further include Kristjansson’s arrangement of ruleset in order to enhancing overall user experience.


As to claim 2, the combination of Burke and Kristjansson discloses the computer-implemented method of claim 1. The combination further discloses the ruleset comprises criteria for evaluating at least the first signal and the second signal (Burke, a resulting gravity vector may be projected onto XY and YZ planes of the coordinate system and the angle subtended by the projected components may be calculated using the inverse tangent of the components, fig. 5).

As to claim 3, the combination of Burke and Kristjansson discloses the computer-implemented method of claim 2. The combination further discloses the criteria is determined based on evaluating data associated with at least one of user behavior or parameters associated with the handheld device (Burke, For example, in one implementation, a device 205 may send an acoustic signal, as well as noise and speech level estimates and other environment-related parameters to a server).

As to claim 4, the combination of Burke and Kristjansson discloses the computer-implemented method of claim 1. The combination further discloses based on the evaluation of the second signal, automatically triggering a second workflow (Burke, various state transition of fig. 6).

As to claim 5, the combination of Burke and Kristjansson discloses the computer-implemented method of claim 4. The combination further discloses the second workflow is different from the first workflow (Burke, e.g. angle detection and gesture detection of fig. 6).

As to claim 6, the combination of Burke and Kristjansson discloses the computer-implemented method of claim 5. The combination further discloses the second workflow is automatically triggered prior to terminating the first workflow (Burke, gesture detection is performed before it expires at step 620, fig. 6).

As to claim 7, the combination of Burke and Kristjansson discloses the computer-implemented method of claim 1. The combination further discloses translating the second signal from speech to text; and evaluating content of the second signal (Burke, the recorded speech (or text corresponding to the recorded speech) may be provided as input to a selected search application, fig. 1).

As to claim 8, the combination of Burke and Kristjansson discloses the computer-implemented method of claim 1. The combination further discloses the first signal is indicative of about a 15-degree angle between two device components (Burke, e.g. various angles of fig. 5A).

As to claim 9, the combination of Burke and Kristjansson discloses the computer-implemented method of claim 8. The combination further discloses the handheld device is a dual-screen device, and wherein the two device components are a first screen and a second screen of the dual-screen device (Burke, e.g. screens 1501 and 1502 of fig. 15).

As to claim 11, the combination of Burke and Kristjansson discloses the handheld dive ice of claim 10. The combination further discloses the ruleset comprises criteria for evaluating at least the first signal and the second signal (Kristjansson, [0019] Although the speech recognition engine 110, the search engine 111, and the rule or probabilistic model engine 112 are illustrated as components of the server 106, in other example implementations these engines are implemented, in whole or part, on another device, such as on the mobile device 101 or the mobile device 104).

As to claim 12, the combination of Burke and Kristjansson discloses the handheld dive ice of claim 11. The combination further discloses the criteria is determined based on evaluating data associated with at least one of user behavior or parameters associated with the handheld device (Burke, the method further includes identifying speech detection parameters that specify when speech detection begins or ends based on the detected operating mode and detecting speech from the user of the mobile device based on the speech detection parameters, fig. 3).

As to claim 13, the combination of Burke and Kristjansson discloses the handheld dive ice of claim 10. The combination further discloses the instructions when executed further causing the handheld device to: evaluate content of the user input; and automatically store the user input in an application installed on the handheld device (Burke, for example, the device 205 may store auditory profiles (e.g., speech signals) of one or more users).

As to claim 14, the combination of Burke and Kristjansson discloses the handheld dive ice of claim 10. The combination further discloses the first signal is based on interpreting signals from at least two sensors using a machine learning model (Burke, [0024] e.g. the outcome of applying the rule or probabilistic model to the input data 115 may indicate that the user is likely to initiate voice input (i.e., a likelihood satisfies a predefined or dynamically defined threshold)).

As to claim 15, the combination of Burke and Kristjansson discloses the handheld dive ice of claim 10. The combination further discloses the first signal is indicative of about a 15-degree angle between two device components (Burke, e.g. various angles of fig. 5A).

As to claim 16, the combination of Burke and Kristjansson discloses the handheld dive ice of claim 15. The combination further discloses the handheld device is a dual-screen device, and wherein the two device components are a first screen and a second screen of the dual-screen device (Burke, e.g. screens 1501 and 1502 of fig. 15).

18. (Currently Amended) The computer storage medium of claim 17, the instructions when executed causing the computer system to perform further operations, comprising: determine compensation factors to compensate for signal noise based on the training (Burke, FIG. 8B illustrates a factorization 850 of the hidden state into the EP vector and the Pose state variable. This factorization can facilitate better use of training data and faster inference).

19. (Currently Amended) The computer storage medium of claim 18, the instructions when executed further causing the computer system to perform further operations, comprising: update the ruleset with the compensation factors (Burke, FIG. 12 illustrates an example graphical user interface in different operating conditions. In some cases, it may be useful to adjust the options for interacting with a mobile device based on a level of background noise).

20. (Currently Amended) The computer storage medium of claim 19, wherein the task is associated with automatically performing series of actions in response to determining a user intention (Kristjansson, [0027] touches, or state changes may be used by the rule or probabilistic model engine 112 to infer that the user 102 does actually intend to initiate the voice input, or to adjust a rule or train a model to better align with the user's intentions).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 17 have been considered but are moot because, even though the office used the same references, the new ground of rejection does not rely on only the embodiments applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Araradian et al., US PGPUB 2010/0069123 discloses a portable device may be in a first orientation to present a display of a graphical user interface, such as a search interface presented within a web browser of the portable device. When the portable device is in a second orientation different from the first orientation, the portable device records a voice input for the graphical user interface. When the portable device is back to the first orientation, the portable device applies the voice input to the graphical user interface. When the user shakes the portable device, the portable device re-initializes the graphical user interface for a subsequent input.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
5/27/2022